Citation Nr: 0602767	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  00-07 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), to include hypertension.  

2.  Entitlement to service connection for a low back 
disorder, to include degenerative disc disease (DDD).

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for anxiety.

5.  Entitlement to service connection for an eye disability.

6.  Entitlement to service connection for hepatitis C. 




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The served on active duty for training (ACDUTRA) from March 
29 to July 28, 1974 and active duty from December 1990 to 
December 1991.  He had additional verified inactive duty 
training (INACDUTRA) from December 3 to 4, 1994, January 7 to 
8, 1995, and February 4 to 5, 1995.  He had additional 
unverified periods of active duty for training and was 
transferred to the retired Reserve on May 20, 1996.

This appeal arose from March 1999, and August and December 
2004 rating decisions of the Waco, Texas, Department of 
Veterans' Affairs (VA), Regional Office.  The March 1999 
rating action had denied entitlement to service connection 
for coronary artery disease, to include hypertension.  The 
August 2004 rating decision had denied entitlement to service 
connection for a low back disorder.  The December 2004 rating 
action had found that the veteran had failed to present new 
and material evidence to reopen the claims for entitlement to 
service connection for an eye disorder (previously denied in 
January 2000); COPD and anxiety (previously denied in 
November 2002); and hepatitis C (previously denied in 
December 1996).

The veteran had not filed timely notices of disagreement with 
the denial of service connection for an eye disorder, COPD, 
anxiety, and hepatitis.  In November 2004, the RO had 
received additional service medical records from the service 
department.  As a consequence, the RO readjudicated these 
claims pursuant to 38 C.F.R. § 3.156(c) (2005) (which notes 
that, where new and material evidence consists of a 
supplemental report from the service department, which 
includes official service department records, the former 
decision will be reconsidered by the RO).  See the March 2005 
Statement of the case (SOC).  Therefore, these issues are as 
characterized on the title page of this decision.

The veteran also testified before the undersigned at a 
personal hearing conducted at the Waco RO in September 2005.  
Issues of service connection for anemia and an increased 
rating for pulmonary tuberculosis were withdrawn from appeal 
at the hearing and are no longer before the Board.

The issue of entitlement to service connection for COPD will 
be addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  CAD, to include hypertension, was not present in service, 
nor was it present to a compensable degree within one year of 
his separation from active service.

2.  A chronic low back disorder did not have its onset in 
service and is not related to the veteran's service; it is 
not a result of injury during service, including during 
INACDUTRA; arthritis was not manifest within one year of 
discharge from active service.

3. The veteran does not have a chronic anxiety disability 
which can be related to his periods of service.

4.  The veteran does have an eye disability which can be 
related to his periods of service.

5.  The veteran does not have hepatitis C.


CONCLUSIONS OF LAW

1.  CAD, to include hypertension, was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 
3.307, 3.309 (2005).

2.  A low back disability, to include DDD, was not incurred 
in or aggravated by service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.159, 3.307, 3.309 (2005).

3.  An anxiety was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. § 3.6 (2005).

4.  An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. § 3.6 (2005).

5.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. § 3.6 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).  
VA must make reasonable efforts to assist the claimant in 
obtaining the relevant evidence, except that VA is not 
required to assist if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. 
§ 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The CAVC decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision in a claim for VA benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection for CAD with 
hypertension in 1998, for hepatitis in 1996, for COPD and 
anxiety in 2000 and for a back disorder in 2003.   March 1999 
and August and December 2004 rating actions denied these 
claims.  The veteran was provided with VCAA notice only prior 
to the rating decision that denied service connection for a 
back disorder; all other notices were provided after the 
rating actions. As to the CAD and hypertension claims, the 
veteran was provided with a VCAA notice letter in September 
2002; the VCAA notice letter on the back was provided in May 
2003; and the VCAA notice on the eye, COPD, hepatitis and 
anxiety claims was provided in January 2005.  These letters 
provided notice to the claimant of what information and 
evidence must be submitted to substantiate the claims, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA. They also essentially notified him of the "fourth 
element;" that is, that he could submit any evidence 
relevant to his claims.  The January 2005 letter specifically 
told him to submit any records in his possession pertaining 
to his claim.  The Supplemental statements of the case 
(SSOCs) provided in February and December 2004 also contained 
the provisions of 38 C.F.R. § 3.159, the regulation that 
implemented the VCAA.   

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least four different occasions (see above).  The 
veteran indicated what records might be relevant to his 
claims and these were obtained and associated with the claims 
folder.  The Board had requested copies of the veteran's VA 
treatment records, which were obtained and associated with 
the claims folder.  He has been provided with VA examinations 
and presented his arguments before the undersigned at a 
personal hearing. Therefore, it is found that the veteran was 
aware of the evidence and information that was needed to 
substantiate his claim; moreover, VA obtained those records 
that were available in relationship to the claim.  In 
addition, the claim was readjudicated following the provision 
of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and CAD, to include hypertension, or arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 U.S.C.A. 
§ 101(24)(A) (West 2002); 38 C.F.R. § 3.6(a).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training or for residuals of 
injury incurred or aggravated during inactive duty training 
or for residuals of an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during 
such training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 
2002); 38 C.F.R. § 3.6 (2005).

Presumptive periods do not apply to active duty for training.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background and analysis

CAD, to include hypertension

The veteran's service medical records from his period of 
active duty for training (ACDUTRA) from March to July 28, 
1974 do not show any complaints of or treatment for CAD or 
chronic hypertension.  Nor do the records from his period of 
active duty from December 1990 to December 1991.  Although a 
history of an abnormal EKG was reported in December 1990, EKG 
was normal in January 1991. No further notation was made of 
an abnormal EKG or heart disease during his period of active 
duty.  Although slightly elevated diastolic reading of 92 and 
93 were noted in June and August 1991, respectively, numerous 
other blood pressure readings were within normal limits 
during his active duty.  The isolated incidents do not show 
hypertension, and hypertension was not found during his 
active duty.  On examinations in October 1991 and February 
1993, the veteran denied having or having had heart trouble 
and high or low blood pressure. 

The medical records reflect a notation from July 1994 of 
possible hypertension.  The veteran was hospitalized after an 
on-the-job chest injury in 1995; at that time, there was a 
finding of CAD on angiogram.  Numerous subsequent private and 
VA treatment records indicate that he had hypertension and 
CAD.  

The veteran was examined by VA in February 2001.  He claimed 
that he had had a heart attack while on duty in 1994 (which 
was not confirmed by the available service medical records).  
He stated that he had two more heart attacks, in 1995 and 
1998.  His blood pressure was moderately elevated, and was 
found to be under control on medication.  He definitely had 
signs and symptoms of CAD and mild congestive heart failure 
and angina.  His blood pressure was 140/80.  The heart was 
not enlarged and there were no murmurs.  The diagnoses were 
arteriosclerotic heart disease (ASHD), three past myocardial 
infarctions and essential hypertension.  

The veteran then testified before the undersigned in 
September 2005.  He expressed his belief that he had suffered 
a heart attack on active duty at Ft. Hood.  He stated that 
this had occurred in either 1977 or 1978, during a two week 
summer camp.  He indicated that he had been hospitalized at 
Darnall Army Hospital, although he had been unable to locate 
these records.  He said that he had been diagnosed with a 
"light" heart attack and was prescribed Nitro.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for CAD with 
hypertension is not warranted.  Initially, there is no 
indication that the veteran manifest, or was found to have, 
either CAD or hypertension during a period of active duty or 
ACDUTRA.  While he stated that he had suffered a heart attack 
in 1977 or 1978, during a two week period of ACDUTRA, this 
has not been confirmed by the objective records, and is, in 
fact, contradicted on examinations in January 1983 and 
February 1987 at which times he denied having or having had 
heart trouble; the heart was normal on the physical 
examinations.  Similarly, his assertions of experiencing 
heart attacks in 1994 and 1995 are not supported by the 
record, and, more specifically, there is no evidence of a 
heart attack during a period of active duty, ACDUTRA or 
INACDUTRA.  He was noted to have elevated blood pressure 
readings and found to have hypertension in 1994; however, 
there is no indication that the veteran was either on active 
duty or on ACDUTRA at the time of these findings.  Nor is 
there any suggestion in the record that either CAD or 
hypertension was manifest to a compensable degree during the 
first postservice year following his separation from active 
duty in December 1991.  As a consequence, it cannot be found 
that entitlement to service connection for CAD or 
hypertension has been established.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for CAD or hypertension.

Low back disorder, to include DDD

The veteran's service medical records from his March to July 
1974 period of ACDUTRA, a February 1980 service examination, 
and from his December 1990 to December 1991 period of active 
service, do not show complaints of or treatment for a back 
disorder.

On January 21, 1995, the veteran suffered a chest and hip 
injury at his place of employment.  He was on ACDUTRA from 
February 4 to 5, 1995 but there is no record of complaints 
about his back during these two days.  He was evaluated for 
back complaints in March and April 1995, and a bulging disc 
at L5-S1 was found in May 1995 (See the medical report of H. 
Sedighi, M.D., dated September 1995).  

On a state disability examination in January 1999 the veteran 
was diagnosed with nonspecific myofascial stiffness and pain 
in the back and other joints, with no clinical radiculopathy. 

A private treatment record from April 2003 noted his history 
of left sciatica and lumbosacral disc syndrome.  X-rays 
revealed degenerative spurring of the lumbar spine, and MRI 
showed central disc bulging at the lumbosacral level.  The 
conclusion was that he had significant degenerative changes 
of the lumbosacral spine without evidence of a fracture.

The veteran testified before the undersigned in September 
2005.  He stated that he had injured his back when he had 
jumped from a 2 1/2 ton truck in service, and that he had been 
treated at Darnall Army Hospital. This injury reportedly 
occurred in 1977 or 1978, the same month he had said he had 
had a heart attack.  He said that he had been given a shot in 
the back.  He noted that he had reinjured the back in 1995.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a back disorder to 
include DDD has not been established.  Initially, there is no 
indication of any back complaints in any of the ACDUTRA 
records from 1974 or in the active duty records from 1990 to 
1991.  There is also no indication that the veteran had 
injured his back while on INACDUTRA in 1994 or 1995.  What 
the objective records do show is that the veteran had injured 
his chest and hip while at his civilian employment on January 
21, 1995.  He was then on INACDUTRA from February 4 to 5, 
1995; significantly, he made no complaints about his back.  
While the veteran has claimed that he first injured his back 
while on ACDUTRA in 1977 or 1978, this is not confirmed by 
the objective evidence of record, particularly the negative 
February 1980 service examination and the negative December 
1990 entrance examination.  Rather, these records clearly 
show that he developed his back problems after an on-the-job 
injury in 1995, and not during any period of active duty, 
ACDUTRA or INACDUTRA.  There is also no indication that any 
arthritic back problems were manifest to a degree of ten 
percent within one year of discharge from his period of 
active duty from December 1990 to December 1991.  As a 
consequence, service connection for a back disorder, to 
include DDD, cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a back disorder, to include DDD.

Anxiety

The veteran's service medical records from his March to July 
1974 period of ACDUTRA and from his December 1990 to December 
1991 period of active service are all negative for any 
psychiatric complaints.  

There was one VA outpatient treatment note from May 2000, 
which found that no psychological problems were present.  His 
case was closed.

The veteran testified before the undersigned in September 
2005 that he had been sent to speak to a psychologist because 
of his problems with alcohol.  He stated that he had stopped 
drinking in 1995 and had not sought any treatment since.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for anxiety is not 
warranted.  There is no evidence which shows any complaints 
of a psychiatric nature during service, and anxiety is not 
currently diagnosed.  A chronic psychiatric disability with 
symptoms of anxiety is not shown.  Therefore, there is no 
justification for the award of service connection for this 
claimed disorder.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for anxiety.

Eye disorder

The veteran's service medical records from his March to July 
1974 period of ACDUTRA included the February 1974 entrance 
examination, which noted that he was wearing glasses.  
Refractory error of near vision was noted on a February 1987 
quadrennial examination, and bilateral arcus senilis was 
reported on an "over 40" examination I September 1988.  The 
1990 to 1991 active duty records showed that he had poor 
visual acuity.  A July 16, 1993 record suggested a possible 
detached retina, with no follow-up.  A July 18, 1994 record 
noted his complaints of occasional flashing lights for the 
past year.  Ophthalmology examination showed tortuous vessels 
and photopsia secondary to retinoschisis.  

A private examination conducted in January 1999 found that 
without glasses the veteran's visual acuity was 20/20 on the 
left and 20/25 on the right.  Other than refractive error, no 
other diagnosis was made.

The veteran testified before the undersigned in September 
2005.  He stated that he had been near a tank firing range 
and that he had gone temporarily blind after the tanks had 
fired.  He stated that he had been treated at Darnall Army 
Hospital for these complaints. He said that he had been given 
some eyedrops that made his eyes dilate. He indicated that he 
still cannot see very well during the day.  He admitted that 
he had no current diagnosis, and that he buys magnifying 
glasses at Walmart.

After a careful review of the evidence of record, it is found 
that service connection for an eye disorder is not warranted.  
There is no indication that the veteran had been diagnosed 
with any chronic eye disorder that could be related to his 
periods of service.  While there was some indication of 
"flashing lights" in service, there was no diagnosis made 
of any chronic disability.  Rather, the only diagnosis of 
record was of a refractive error, for which service 
connection may not be granted, as it is not a disease under 
the applicable regulations.  See 38 C.F.R. § 3.303(c) (2005).  
Bilateral arcus senilis or retinoschisis was not shown to 
have had its onset during active duty or ACDUTRA, and neither 
is shown to be related to injury during a period of 
INACDUTRA.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an eye disorder.



Hepatitis

The veteran's service medical records from his March to July 
1974 period of ACDUTRA and his December 1990 to December 1991 
period of active service are completely silent as to any 
complaints of or treatment for hepatitis.  

A history of hepatitis was reported on a July 1994 record and 
on 1995 records, and the veteran testified before the 
undersigned in September 2005 that he believed that he had 
been treated for hepatitis C in 1989.  He denied any current 
treatment.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for hepatitis is not 
warranted.  There is no indication that hepatitis was found 
in service; in fact, there is no objective evidence of record 
that he currently suffers from this disorder.  Under these 
circumstances, service connection cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hepatitis.


ORDER

Entitlement to service connection for CAD, to include 
hypertension is denied 

Entitlement to service connection for a low back disorder, to 
include degenerative disc disease (DDD) is denied.

Entitlement to service connection for anxiety is denied.

Entitlement to service connection for an eye disability is 
denied.

Entitlement to service connection for hepatitis C is denied. 


REMAND

The veteran has claimed entitlement to service connection for 
COPD.  The service medical records show that he was treated 
for PTB in 1990 and 1991.  He was also noted to have COPD on 
examination in January 1991 when scattered rhonchi and 
diffuse bronchitic cough were reported and in March 1991, 
although this disorder was not mentioned again in the service 
medical records.  He is now diagnosed with COPD, as well as a 
history of smoking.  While the VA examination conducted in 
February 2001 ruled out any connection between his currently 
diagnosed COPD and the PTB treated in service, it did not 
render an opinion as to whether or not the one reference to 
COPD in service was an early manifestation of his currently 
diagnosed COPD.  Therefore, it is found that a further 
examination would be helpful.

Accordingly, this issue is REMANDED for the following:

1.  The veteran must be afforded a 
complete VA respiratory examination.  The 
examiner must review the claims folder 
prior to the examination, and it must 
noted in the examination report that such 
a review was conducted.  The examiner 
must render an opinion as to whether or 
not the notations of COPD in service 
constituted early manifestation of the 
currently diagnosed COPD.  The examiner 
must also render an opinion as to the 
etiology of the veteran's COPD, to 
include the role of smoking.  A complete 
rationale for any opinions expressed must 
be provided.  

2.  Once the above-requested development 
has been completed, the veteran's claim 
for service connection for COPD must be 
readjudicated.  If the claim remains 
denied, he and his representative must be 
provided with a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


